[Cite as Marshall v. S. Ohio Correctional Facility, 2009-Ohio-7155.]

                                       Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




ERNEST MARSHALL

        Plaintiff

        v.

SOUTHERN OHIO CORRECTIONAL FACILITY

        Defendant

        Case No. 2009-05072-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Ernest Marshall, an inmate incarcerated at defendant,
Southern Ohio Correctional Facility (SOCF), filed this action alleging his six compact
discs were lost when he was transferred from the Ohio State Penitentiary (OSP) to
SOCF in December 2007.                Plaintiff originally requested damages in the amount of
$90.00 for the loss of his six compact discs. Payment of the filing fee was waived.
        {¶ 2} 2)       Defendant filed an investigation report admitting liability for the loss of
five compact discs, but disputing plaintiff’s damage claim. Defendant explained five
compact discs were confiscated from plaintiff’s possession on November 8, 2007 by
OSP staff and subsequently placed in long term storage. Defendant further explained
plaintiff was transferred to SOCF on December 28, 2007 and a long term storage form
was completed for plaintiff’s property which listed five compact discs. Defendant stated
it “has been unable to determine what happened to plaintiff’s property that was held in
long term storage.”          Consequently, defendant admitted liability for the loss of five
compact discs and acknowledged plaintiff suffered damages in the amount of $60.00.
       {¶ 3} 3)    Plaintiff filed a response expressing his agreement to accept $60.00
in damages for the loss of five compact discs.
                                CONCLUSIONS OF LAW
       {¶ 4} 1)    Negligence on the part of defendant has been shown in respect to all
property claimed. Baisden v. Southern Ohio Correctional Facility (1977), 76-0617-AD.
Defendant is liable to plaintiff in the amount of $60.00.




                                Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




ERNEST MARSHALL

      Plaintiff

      v.

SOUTHERN OHIO CORRECTIONAL FACILITY

      Defendant

       Case No. 2009-05072-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF ADMINISTRATIVE
DETERMINATION



       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $60.00. Court costs are assessed against defendant.
                               DANIEL R. BORCHERT
                               Deputy Clerk

Entry cc:

Ernest Marshall, #A304-942     Gregory C. Trout, Chief Counsel
P.O. Box 45699                 Department of Rehabilitation
Lucasville, Ohio 45699         and Correction
                               770 West Broad Street
                               Columbus, Ohio 43222

RDK/laa
10/23
Filed 11/19/09
Sent to S.C. reporter 3/5/10